 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9    EUGENE C. BROWN,                                 1:19-cv-00352-DAD-EPG (PC)

10                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT PLAINTIFF’S
11           v.                                        MOTION FOR TEMPORARY INJUNCTIVE
                                                       RELIEF BE DENIED AS MOOT
12    C. CHOTHIA, et al.,
                                                       (ECF No. 25)
13                       Defendants.
                                                       OBJECTIONS, IF ANY, DUE WITHIN
14                                                     TWENTY-ONE DAYS

15

16          Plaintiff, Eugene C. Brown, is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action filed pursuant to 42 U.S.C. § 1983. On October 11, 2019, Plaintiff filed a

18   motion for temporary injunctive relief. (ECF No. 25.)

19          At the time Plaintiff filed this action and his motion for temporary injunctive relief,

20   Plaintiff worked in a sewing factory at the Sierra Conservation Center. Plaintiff alleges that

21   Defendants have repeatedly changed the propane tank on a forklift located on the sewing factory

22   floor a short distance away from and in the presence of Plaintiff and have allowed propane to

23   escape from the propane tanks and lines, exposing Plaintiff and other inmates in the sewing

24   factory to a serious risk of harm. In his motion for temporary injunctive relief, Plaintiff seeks an

25   order prohibiting Defendants from exchanging the forklift propane tanks on the sewing factory

26   floor while Plaintiff and other inmates are present (ECF No. 25).

27          During the scheduling conference, held on January 22, 2020, Plaintiff admitted that he is

28   no longer employed at the sewing factory and thus is no longer present when propane tanks are
 1   exchanged on the forklift. Further, Defendants’ counsel represented that there was a change in
 2   procedure and that the exchange of propane tanks is now occurring in a different location.
 3   Plaintiff agreed that this change in procedure occurred but noted that because he is no longer in
 4   the sewing factory, he does not know whether this change in procedure is continuing.
 5          By Plaintiff’s own admission, he is no longer exposed to the risk of harm upon which his
 6   motion for temporary injunctive relief is based. This change in circumstances renders Plaintiff’s
 7   motion for temporary injunctive relief moot.
 8          IT IS HEREBY RECOMMENDED that Plaintiff’s motion for temporary injunctive
 9   relief (ECF No. 25) be DENIED as moot.
10         These Findings and Recommendations will be submitted to the United States District Court
11   Judge assigned to this action pursuant to the provisions of 28 U.S.C. § 636 (b)(1). Within twenty-
12   one (21) days after being served with a copy of these Findings and Recommendations, any party
13   may file written objections with the court and serve a copy on all parties. Such a document should
14   be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are
15   advised that failure to file objections within the specified time may result in the waiver of rights
16   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923
17   F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
18

19      Dated:     January 28, 2020                             /s/
20                                                      UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
